DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Oath/Declaration
Applicant is reminded that a properly executed inventor’s oath or declaration has not been received for at least one inventor.  The Applicant must file an oath or declaration with respect to each actual inventor no later than the expiration of the time period set forth in the “Notice of Allowability” to avoid abandonment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward (US 2018/0065465).
Regarding Claims 1 and 5, Ward discloses a passenger cabin between a front and rear chassis (see Fig. 2), a chassis strut support comprised of a first front strut brace 314 (see Fig. 38) for distributing loading on a front strut crossmember (310 plus rectangular bracket attached) by a first front strut 68 to at least a dash bar 302; and a second front strut brace 314 (see Fig. 38) for distributing loading on the front strut crossmember by a second front strut to at least the dash bar.
Regarding Claims 2, 7 and 13, the strut braces 314 are mounted higher than the struts 68 (see Fig. 4).
Regarding Claims 3, 4, 8, 9, 14 and 15, see Fig. 38; strut braces 314 meets dash bar 302 at windshield brace 256 (see also Fig. 41).
Regarding Claim 6, the cabin, front chassis and rear chassis form a singular chassis structure to distribute loads.
Regarding Claims 10, 11, 16 and 17, the windshield braces 256 extend to a windshield cross member 250 reinforced with a center roof bar (see Fig. 40) which is an overhead spine.
Regarding Claim 12, Ward discloses a method comprised of configuring one or more front strut braces 314 to distribute loading on a front strut crossmember 310 by front struts 68 to at least a dash bar 302 comprising the chassis.

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612